Citation Nr: 1513137	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  10-33 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to accrued benefits.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. 1318.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from April 1975 to April 1978.  He died in March 2008.  The appellant is the custodian of the Veteran's child, T., who was not yet 18 at the time of her claim.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appellant requested a hearing on the VA Form 9, but later cancelled her request.

The issues of entitlement to accrued benefits, and entitlement to service connection for the cause of death are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in March 2008; and the appellant, who was a minor at the time of the Veteran's death and is the surviving daughter of the Veteran, filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child in April 2008.  Her mother, the Veteran's ex-wife, is her custodian.

2.  At the time of the Veteran's death in March 2008, he was service-connected for depression/ adjustment disorder associated with degenerative arthritis of the right knee rated as 50 percent disabling from January 28, 2004; degenerative arthritis of the right knee rated as 30 percent disabling from March 25, 2004; degenerative arthritis of the left knee rated as 30 percent disabling from March 25, 2004; low back disability rated as 10 percent disabling from May 13, 2002; right sciatica associated with low back disability rated as 10 percent disabling from March 23, 2005; and a total disability rating based on individual unemployability effective January 28, 2004.  

3.  The Veteran was not continuously rated totally disabled due to service-connected disability, or due to unemployability, for at least 10 years preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death; nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error in a prior decision, which has not been established here. 

4.  The Veteran was not a former prisoner of war (POW).


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318  have not been met. 38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)), imposes obligations on the VA in terms of its duty to notify and assist claimants. Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice must be provided prior to the initial unfavorable adjudication by the RO.  Id. at 120. 

VCAA notice requirements apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

In the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required at the time of his or her death; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice. 

Here, the RO sent the appellant a letter in May 2008 prior to the initial unfavorable decision on the claim for DIC under 38 U.S.C.A. § 1318 that included the criteria for substantiating the appellant's claim.  The appellant was not advised of the disabilities the Veteran was service-connected for during his lifetime, pursuant to Hupp.  Nonetheless, the Veteran's representative has shown in a February 2015 statement that it is already known what disabilities the Veteran was service-connected for during his lifetime.  The appellant's custodian also submitted a statement in June 2008 showing that she was aware of some of the disabilities for which service connection had been established.  Therefore, there is no prejudice shown to the appellant by the notice deficiency in this case.  

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent post-service treatment records and providing an opinion when necessary. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service treatment records are associated with the claims file, as are VA examination and treatment records.  There are no treatment records relating to the conditions that contributed to the Veteran's death.  Nonetheless, there is no dispute that the Veteran was not continuously rated totally disabled due to service-connected disability, or due to unemployability, for at least 10 years preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death; nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error in a prior decision, which has not been established here; nor was the Veteran a former prisoner of war (POW).  The appellant has also not indicated any intention to provide additional evidence in support of her claims, and has not requested that VA assist her in obtaining any other evidence.  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F. 3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Entitlement to DIC under 38 U.S.C.A. § 1318

The appellant additionally seeks entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 on behalf of the Veteran's then minor child.  The Veteran was discharged from service in April 1978 and died in March 2008.  At the time of the Veteran's death, he was service-connected for depression/ adjustment disorder associated with degenerative arthritis of the right knee rated as 50 percent disabling from January 28, 2004; degenerative arthritis of the right knee rated as 30 percent disabling from March 25, 2004; degenerative arthritis of the left knee rated as 30 percent disabling from March 25, 2004; low back disability rated as 10 percent disabling from May 13, 2002; right sciatica associated with low back disability rated as 10 percent disabling from March 23, 2005; and a total disability rating based on individual unemployability effective January 28, 2004.    

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased veteran's surviving minor child in the same manner as if the veteran's death is service-connected, even though the veteran died of nonservice-connected causes, if the veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former POW who died after September 30, 1999.  38 U.S.C.A. § 1318.  The total rating may be either schedular or based upon unemployability.  Id.  

In essence, the only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318  are: (1) to meet the statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error (CUE) in a previous decision; or (3) to show that service department records in existence at the time of a prior VA decision, which were not previously considered by VA, provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively. 

Based on the evidence of record, the Board finds that the requirements of 38 U.S.C.A. § 1318  for an award of DIC benefits are not met.  First, the Veteran did not meet the durational requirement for a total disability rating under 38 U.S.C.A. § 1318.  As noted above, the Veteran was discharged from service in April 1978 and died in March 2008.  Also noted above, while he was granted a total disability rating based on individual unemployability, the effective date was in 2004.  As such, the Veteran was not rated totally disabled for a continuous period of at least 10 years immediately preceding death; nor was he rated totally disabled continuously since his release from active duty and for a period of not less than five years immediately preceding death.  Additionally, the Veteran was not a former POW. 

The next issue is whether either of the aforementioned durational requirements for a total rating necessary to satisfy 38 U.S.C.A. § 1318 would have been met, but for CUE in a decision on a claim filed during the Veteran's lifetime.  Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of the assignment of disability ratings, will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied. 

As stated by the Court, for CUE to exist: (1) either the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)). 

The Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372   (1991).  CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. at 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

A disagreement with how VA evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36   (1993).  Moreover, a failure on the part of the RO to fulfill its statutory duty to assist the veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has also held that in order to be CUE, the error must be of a type that is outcome-determinative.  See Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999). 

The record reflects that the appellant's representative asserted in a February 2015 statement that the RO incorrectly decided an October 2002 rating decision that denied service connection for hypertension.  Nonetheless, this statement does not rise to the level of asserting clear and unmistakable error in this decision.

In sum, the Board finds that the basic threshold criteria for establishing entitlement to DIC benefits under 38 U.S.C.A. § 1318  are not met.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008). 

Although sympathetic to this claim, the Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law. See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 
ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. 1318 is denied.


REMAND

The appellant seeks service connection for the cause of the Veteran's death on behalf of the Veteran's daughter.  The private hospital records from the Veteran's final treatment should be obtained.  A medical opinion also should be provided to determine whether any of his service-connected disabilities caused or substantially contributed to the Veteran's death; and whether the Veteran's cause of death is related to his military service.

The issue of entitlement to accrued benefits is inextricably intertwined with the issue of entitlement to the cause of the Veteran's death, as the outstanding VA treatment records, which were constructively of record at the time of the Veteran's death could pertain to his pending service connection claim for celiac disease that was denied in September 2007.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any relevant outstanding treatment records from the VAMC in Orlando dated from August 2007.

If efforts to obtain any relevant records are unsuccessful, notify the appellant and indicate any further steps VA will make concerning her claim.

2.  Ask the appellant to sign the proper release so that VA can make efforts to obtain treatment records from Florida Hospital East Orlando for the Veteran's treatment prior to his death.  

If the appellant complies with the request, make at least two attempts to obtain the records unless after the first attempt it is clear that additional efforts would be futile.

If efforts to obtain any relevant records are unsuccessful, notify the appellant and indicate any further steps VA will make concerning her claim.

3.  After all available records have been associated with the claims file, forward the claims file to a VA cardiologist to obtain a medical opinion regarding the cause of the Veteran's death.  The claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following review of the record, the cardiologist should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertensive and atherosclerotic heart disease, from which the Veteran died, was incurred or aggravated (permanently worsened) as a result of active service; or, in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected back disability with sciatica, knee disabilities, and/ or depression caused or contributed substantially or materially to the Veteran's death or caused or aggravated the hypertensive and atherosclerotic heart disease. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4.  After ensuring that the development is complete, readjudicate the claim. If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


